DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 7 SEP 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/33815 filed 22 May 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/421,665 filed on 14 November 2016 and 62/339,182, filed on 20 May 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1 JUL 2021 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Status of the Claims
Claims 1-198 are cancelled.  Claims 199-213 are amended. Claims 214-216 are new. 
Newly submitted claims 215-216 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 215 requires the limitation of an apolipoprotein E promoter, a WPRE regulatory element, and an SV40 poly(A) in combination. The original presentation included only hybrid promoters comprising ApoE in combination with other elements and the WPRE and SV40 elements were recited in an improper Markush group. Had the limitation been properly presented in the prior claim set a proper restriction for election of species would have been set forth in regard to alternate promoters and alternate vector constructs, including 3’ UTR elements.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 215-216 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 November 2018 and 3 January 2020 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Objection to the Specification and Drawings
The prior objection to the drawings and/or specification filed on 4 JUN 2021 is withdrawn in light of applicant’s amendments to the specification on p. 6 and p. 70 (filed 7 SEP 2021). 
Objection to the Specification
The listing of references in the specification (filed 4 March 2021; pp. 2, 3, 13-15, 32, 37-43, etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	 
Objection to the Claims
The prior objections to claims 199 and 203are withdrawn in light of applicant’s amendments to the claims correcting the reference to proteins in claim 199 and correcting the SEQ ID NO: reference in claim 203.

Claim Rejections - 35 USC § 112(d)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claim 212 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter is withdrawn in light of applicant’s amendment to the claim. Claim 212 currently recites that the age-related condition is selected from the group consisting of fibrosis in the heart or kidney, heart failure, renal failure, diabetes, and obesity. 
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejections of claims 203, 207, and 209 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language  is withdrawn in light of applicant’s amendments to the claims. Claim 203 currently recites wherein the 3' untranslated region comprises a WPRE, a WPRE3, an SV40 late poly adenylation signal, an HBG poly adenylation signal, a Rabbit beta globin poly A, Bovine bgpA, an ETC poly adenylation signal, or a hybrid thereof. Claims 207 and 209 currently recites SEQ ID NO:s corresponding to amino acid sequences. The amendments clarify the scope of the claims.
Improper Markush Grouping Rejection
The prior rejection of claim 203 under the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of applicant’s amendments to the claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–BEDI–WU
Claims 199-208, and 210-213 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug 5;9(8):e104062), Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), BEDI (US20130039911A1; filed 4 MAR 2011; published 14 FEB 2013), and WU (US20100119516A1; filed 29 OCT 2009; published 13 MAY 2010).
In regard to claim 199: a method of treating an age-related condition in a subject, comprising: administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second nucleic acid sequence encoding an FGF21 protein; or administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins, Rabbani teaches and discusses the role of inhibitors of TGFβ1 in anti-fibrotic gene therapy applications and the use of sTGFβR2 in these gene therapy applications related to preventing and/or reducing fibrosis in kidneys, liver and lungs (p. 568 ¶3-6; p. 569 ¶1; p. 570 ¶2). Rabbani discloses a composition comprising a recombinant adenovirus vector encoding a soluble TGFβR2 (sTGFβR2) fusion protein operably linked to a regulatory element/promoter, and demonstrates AAV expressed sTGFβR2-Fc–mediated reduction of active TGFβ1 and consequent amelioration of radiation-induced lung injury in rats 4 weeks following irradiation (Fig. 4, p. 568). Thus Rabbani teaches a composition comprising a first viral vector comprising a first nucleic acid sequence encoding a sTGFβR2 protein (wherein the first nucleic acid (sequence) is operably linked to a regulatory sequence for expression of the sTGFβR2 protein) for use in ameliorating TGFβ-induced lung damage (including fibrosis) in a subject.
Rabbani does not teach a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein.
MORIN (WO2016065326A2) teaches an isolated nucleic acid encoding a modified FGF-21 polypeptide and an expression vector comprising an isolated nucleic acid encoding a modified FGF-21 polypeptide ([257] and claim 36) and provides a method of treating a disease associated with fibrosis comprising administering to a patient in need thereof an effective amount of a modified FGF-21 polypeptide or a composition comprising a modified FGF-21 polypeptide, wherein, wherein said disease associated with fibrosis is selected from NASH, liver fibrosis, diabetic kidney disease, chronic kidney disease, renal fibrosis, lung fibrosis, cardiac fibrosis, heart failure, and metabolic heart failure ([26], [262]). MORIN also teaches that an FGF21 expression vector may be a virus, i.e. a viral vector [342]. In fact, prior art teaches FGF21 administration via viral vectors in applied gene therapies, see for example, ELLISON (US20140213512A1) and KIM (WO2016114633A1) who are directed to treating metabolic disorders with FGF21 and teach embodiments comprising AAV vectors encoding FGF21 (see ELLISON [0083] and claims 1-2, 4-5, 15-17, 19-20, and 28; and KIM [4], [7]-[8], [17], [85], [86]). 
Furthermore, MORIN also teaches that the method for treating a disease associated with fibrosis may further comprise administration of at least one other active agent to said patient, wherein said additional active agent may be contained in the same composition as said modified FGF-21 polypeptide or may be administrated separately, including embodiments where the additional active agent is an anti-fibrotic agent ([260], [278], [279]). 
Thus, MORIN, ELLISON and KIM teach viral vectors for expression of an FGF21 protein for therapeutic applications (including treatment of diabetes and obesity; Abstract), and MORIN specifically teaches administration of FGF21 for antifibrotic therapies (including fibrosis that results from aging, liver fibrosis, and pulmonary fibrosis [262]) in combination with other anti-fibrotic agents. 
MORIN does not specifically teach co-administering sTGFβR2 as the anti-fibrotic agent.
In regard to co-administration of two vectors each delivering a therapeutic gene product or administration of a single vector expressing two gene products for treating the same or related conditions, Chira, Rayssac, Zhang, Bosch, and Jazwa are considered relevant prior art.
Chira teaches general knowledge, methodologies, and elements or components of viral vectors relevant to controlling desired transgene expression known in the prior art and 

    PNG
    media_image1.png
    561
    814
    media_image1.png
    Greyscale

In regard to Figure 1 above, Chira teaches representative components of gene delivery vectors, wherein expression of the gene of interest or therapeutic gene is driven by an upstream promoter, either of exogenous or endogenous origin; … internal ribosome entry sites (IRESs) that permit co-transcription of two genes from the same transcript in a bicistronic manner; further enhancement of gene expression that can be achieved by using the Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE) to increase the level and stability of the nuclear transcripts; and a polyadenylation signal that ensures properly sized and/or processed transcripts (see Fig. 1 figure legend).
Chira also explicitly teaches a wide range of potential viral vectors utilized in the gene therapy prior to the effective filing date (EFD) of the instant application as depicted in Table 1 (below).  

    PNG
    media_image2.png
    769
    679
    media_image2.png
    Greyscale

In regard to treating an age-related disease with co-administration of two genes delivered either via two independent vectors or via a single vector, Rayssac teaches monocistronic and bicistronic vectors expressing therapeutic genes of interest as depicted in Figure 1a (provided below). 


    PNG
    media_image3.png
    485
    681
    media_image3.png
    Greyscale

synergistic and safe therapeutics of lower limb ischemia (Title and pp. 2013-4, including “Discussion” ¶1-2). Rayssac explicitly teaches that combined gene therapy for certain age-related conditions, such as therapeutic angiogenesis, necessitates the development of an adequate gene transfer system that allows stable coexpression of both molecules, wherein the use of IRESs provides an attractive approach to co-express combinations of molecules (p. 2010 final ¶).
Rayssac also teaches that vector-mediated gene therapy permits the sustained production of angiogenic/arteriogenic factors and results in prolonged exposure to the therapeutic molecules in comparison to administration of the therapeutic proteins themselves (p. 2010 “Introduction” ¶2, and ¶2 p. 2016). Rayssac also teaches that proteins co-expressed from such vectors function cooperatively in biologically relevant activities (p. 2012 ¶3 and following) and suggests that such IRES vectors may be used to co-express more than two genes to further enhance or improve therapeutic outcomes (p. 2017 ¶2). Finally, Rayssac discloses the use of AAV-IRES vectors as known in the art (p. 2016 ¶3; citing work of in internal reference).
In regard to treating an age-related disease, osteonecrosis, Zhang teaches coexpression of the hVEGF and hBMP genes from an adeno-associated viral vector comprising an IRES that provides biologically relevant and expected activities of both VEGF and BMP and a synergistic effect of co-expression in vitro and in vivo (Title; pp. 825-6; p. 828 ¶1-2; p. 822 ¶2 and p. 829 ¶1-2; figure taken from Fig. 1B provided below).

    PNG
    media_image4.png
    135
    190
    media_image4.png
    Greyscale

In regard to treating an age-related condition, i.e. therapies designed to restore or improve cerebellar function wherein cerebellar disease can be acquired, for example, as in stroke (p. 1 ¶1), via co-administration of two vectors each expressing a therapeutic gene, Bosch teaches that use of an AAV1-CAG virus outperformed similar lentivirus vectors and that co-
Figure 6

    PNG
    media_image5.png
    74
    936
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    104
    1100
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    385
    830
    media_image7.png
    Greyscale

Table 1.    





Bosch’s constructs contain one therapeutic gene and one reporter gene. Nevertheless, Bosch clearly teaches that for some gene transfer applications, it is desirable to express more than one protein in a given cell and that such situations may include transfer of multiple genes that cooperate functionally for gene therapy (p. 1 ¶2). Bosch also teaches optimization for identifying the best method for a specific application and demonstrates the skill of a practitioner and the options known and practiced within the art prior to the EFD of the instant application. Bosch discloses that a number of strategies have been used successfully to co-express multiple transgenes in the same cell using viral vectors, including internal ribosome entry sites (IRES) elements, 2A peptides, dual internal promoters, and co-infection with multiple viral vectors (p. 1 ¶2).
In regard to treating an age-related disease, myocardial and peripheral ischemia associated with cardiovascular disease (p. 1 ¶1), with a single viral vector co-expressing two therapeutic genes, Jazwa teaches a bicistronic AAV vector expressing the therapeutic genes of 

    PNG
    media_image8.png
    303
    622
    media_image8.png
    Greyscale


Jazwa teaches that AAV-mediated simultaneous overexpression of VEGF-A and FGF4 induces EC proliferation in a VEGF-dependent manner, and importantly, this combined gene transfer approach accelerates the rate of hemodynamic recovery, improves the clinical outcome of ischemic muscles, and might be considered as a strategy to prevent adverse effects in critical limb ischemia (see, for example, Fig. 4C and Fig. 5, and joining ¶ pp. 9-10)
Thus, Chira, Rayssac, Bosch, Zhang, and Jazwa provide an overview of the widely practiced knowledge and use of viral vector constructs for co-expression and/or co-administration of two or more therapeutic genes in treating age-related diseases wherein the constructs deliver therapeutic amounts that result in synergistic effects and prolonged expression of the therapeutic genes in vivo.
	In regard to claim 199, the instant application does not limit or strictly define age-related conditions and describes them broadly with respect to types of diseases, e.g. via exemplary age-related or other diseases or conditions including one or more of cardiovascular diseases, diabetes, atherosclerosis (p. 3) or by affected genes involved in an array of disorders (Table 1). Furthermore, as the invention is directed to GENE THERAPY METHODS FOR AGE-RELATED DISEASES AND CONDITIONS (Specification p. 1, Title and Background) and includes embodiments for targeting genes in combination or sub-combination for treating or preventing 
Prior art teaching treatment of a single disease (type or disorder) related to aging targeted by administering sTGFβR2 or FGF21 proteins (or gene therapy constructs) would indicate strong motivation and grounds of obviousness for combination therapy, i.e. co-administration of sTGFβR2 and FGF21 via a single viral vector encoding/expressing both proteins or two viral vectors each encoding/expressing one or the other protein. In this regard, the following prior art is relevant to the obviousness of the instant claim.
As stated above, Rabbani discusses the role of inhibitors of TGFβ1, such as sTGFβR2, in anti-fibrotic gene therapy applications related to preventing and/or reducing fibrosis in kidneys, liver and lungs (p. 568 ¶3-6; p. 569 ¶1; p. 570 ¶2; see also Fig 1, p. 564) and thus teaches or suggests these applications.
Yata (2002) extended previous work in the area of TGF-antagonism in liver fibrogenesis by demonstrating that administration of soluble TGFβR2 (STR) effectively abrogates fibrogenesis in chronic liver injury models (p.1027 ¶2).
Mehal (2015) teaches combination therapy for effective antifibrotic strategy, offering targeting TGFβ1 as an example (p. 5 ¶3) and discloses that several strategies to block TGFβ1 activity have demonstrated efficacy in rodent models of liver fibrosis, including humanized anti-TGFβ1 antibody, soluble TGFβ1 receptors (thus including sTGFβR2), blocking peptides, and a small molecule to block downstream activin receptor-like kinase activity (p. 5 ¶3). Mehal also teaches a strategy for applying combination therapies involved in different signaling and/or physiological pathways, stating, “in view of the recent success of antiviral therapy, combination therapy for fibrosis is very attractive with the simplest approach is to target two vital but very different pathways,” and providing the rationale “combination therapy is also necessary because rapid, homogeneous, and monocausal fibrosis development in animal experimental data typically reveal single targets as being central to fibrogenesis, whereas modulation of such single molecules or pathways does not prove to be highly efficient in man” (p. 3 ¶3). Mehal 
Xu (2016) teaches FGF-21 had anti-fibrosis effects in a hepatic fibrosis model induced by DMN. Xu demonstrated that administration of FGF-21 to mice decreased the extent of fibrosis and reduced expression of TGFβ (p. 50 ¶1 and Fig 7; FL = low dose, FH = high dose). FGF-21 exhibited in vivo antifibrotic effects that mitigated the liver fibrogenesis induced by DMN and modulated the TGFβ1/Smad signaling pathway. As their findings demonstrated that FGF-21 treatment attenuated hepatic fibrogenesis and was associated with a significant decrease in intrahepatic fibrogenesis, Xu concluded that their results provide evidence that FGF-21 may be an attractive agent for the treatment of liver fibrosis (Abstract and p. 52 ¶3). 
It is well known that it is prima facie obvious to combine two or more elements each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition or combination for that purpose – e.g., to treat age-related diseases such as those found in Rayssacc, Zhang, and Jazwa). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old elements of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.") MPEP § 2141.

The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. MPEP §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Thus, in view of the prior art cited above that demonstrates effective viral-vectored delivery of sTGFβR2 for treatment of liver fibrosis (Yata, Mehal, and Rabbani) (and/or lung fibrosis, as per Rabbani) and effective viral-vectored delivery of FGF21 for therapeutic applications including treatment of liver fibrosis (MORIN an Xu) (and/or lung fibrosis, as per MORIN), and alternative constructs for co-delivery of two or more gene products (as per the vectors taught by Chira, Rayssac, Bosch, Zhang, and Jazwa) one of ordinary skill in the art would have found it obvious, before the EFD of the instant application, to implement a method of treatment of an age-related condition in a subject, comprising: administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second nucleic acid sequence encoding an FGF21 protein or administering to the subject a first 
In regard to the further limitations of claims 200-201, 210, and 213, Rabbani’s viral vector AdexTR-II-Fc comprises a regulatory sequence (i.e. a constitutive CMV promoter) operably linked to the sTGFβR2-Fc gene construct for expression of the sTGFβR2-Fc protein (instant c. 200-201, 213). KIM teaches expression of an FGF21-Fc gene (from the expression vector pAD15) operably linked to a human cytomegalovirus (CMV) promoter (instant c. 200-201) for promoting a continuous transcription (the CMV promoter is a constitutive promoter; instant c. 213) of a target gene in a mammalian cell and to 3’ untranslated region comprising a bovine growth hormone polyadenylation signal (instant c. 203) (see KIM, p. 1236 ¶3). ELLISON teaches that vectors expressing FGF21 can comprise or be associated with any suitable promoter, enhancer, and other expression-facilitating elements including CMV, EF1alpha, and CAG promoters and constitutive or inducible promoters [0079]. Chira teaches use of hybrid promoters composed of viral enhancer/ endogenous fusions as possible preferred alternatives to viral promoters such as CMV (pp. 30679-80) and the use of inducible promoters in AAV vectors (see, for example, p. 30686 ¶1). Rayssac and Zhang teach constructs comprising the CMV promoter (Rayssac, Figure 1 legend; Zhang Fig. 1A). Bosh teaches a variety of promoters including CAG and others (whole document). Jazwa teaches a CMV promoter and a hybrid CMV enhancer coupled to a modified chicken β-actin promoter (see, for example, Fig 1C provided herein). ELLISON teaches expression vectors comprising a liver specific promoter [0079].
In regard to the further limitations of claims 202-203, Rabbani’s viral vector AdexTR-II-Fc comprises a regulatory sequence (i.e. a constitutive CMV promoter) operably linked to the 
In regard to the further limitation of claim 204-205, Chira (pp. 30684-5), Rayssac (p. 2016 ¶3), Zhang (whole document), Bosch (whole document), and Jazwa (whole document) teaches AAV vectors including AAV-1 (Bosch, Abstract), AAV-2 (Jazwa, p. 2), a variety of different AAV capsid/serotypes including AAV2, 3, 5, and 35 (Chira, Fig. 3; p. 30682 ¶4; and p. 30685 ¶2).
In regard to the further limitation of claims 206 and 208, Rabbani teaches a human adenovirus vector comprising the fused human TGFβ1 type II receptor (TβR-II)-IgG1 Fc gene, i.e. a vector encoding a human sTGFβR2-IgFc fusion protein wherein the Fc is an IgG1 subtype (p. 
In regard to the further limitation of claim 207, Rabbani clearly anticipates the amino acid sequence of SEQ ID NO: 7, a human sTGFBR2 receptor, as Rabbani clearly teaches vectors comprising the human sTGFBR2 nucleotide sequence encoding the corresponding sTGFBR2 polypeptide. As evidenced, for example, by BEDI (US20130039911A1) who discloses SEQ ID NO 86; LENGTH: 191 aa, an N-terminal TGFBR2 construct comprising the extracellular domain ([0042] and Fig. 1) which shares 100% identity (which is at least 90% identity) to the 184 aa sequence of instant SEQ ID NO: 7, (Result 3 in file 20211117_100320_us-16-302-865-7.align150.rapbm; see also, Results 2, and 4-7). Thus, the human TGFβR2 sequence was known and available to those of ordinary skill in the art, prior to the EFD of the instant application, as were the methodologies for utilizing the sequences to generate fusion proteins expressed from vectors encoding a soluble TGFBR2 polypeptide as demonstrated by Rabbani. 
In regard to instant SEQ ID NO: 9, a mouse sTGFβR2 (p. 77 of instant specification), the mouse TGFβR2 sequence was also known and taught in the prior art; see, for example, WU (US20100119516A1) that discloses SEQ ID NO 19; LENGTH: 592 aa, which shares 100% identity (which is at least 90% identity) to the 184 aa sequence of instant SEQ ID NO: 9, and further teaches fusion proteins of a recombinant extracellular domain of either mouse TGFβRII (i.e. a sTGFβR2), or an extracellular domain of human TGFβRII linked, respectively, with either mouse or human Fc or heavy chain constant region [0095], (Result 3 in file 20211117_100320_us-16-302-865-9.align150.rapbm; see also, Result 4) and thus WU clearly anticipates, before the EFD of the instant application, the interchangeable nature of human and mouse sTGFβR2 and IgFc domains in such engineered fusion polypeptide constructs as per a practitioner’s desired purpose.
In regard to the further limitation of claim 211, Chira (Fig. 1), Rayssac (e.g. Fig. 1a), Zhang (Fig. 1), Bosch (e.g. Abstract; Fig. 6A; Fig. 8A), and Jazwa (e.g. Fig. 1C) teach viral vectors comprising two genes of interest with intervening IRESs and Bosch (e.g. Abstract, Table 1, Fig. 6D, and internal references) teaches viral vectors comprising two genes of interest with intervening 2A elements.
In regard to the further limitation of claim 212, MORIN (FGF21) teaches treating fibrosis as a result of aging, including fibrosis of the heart and kidney [262]. Rabbani (sTGFβR2) teaches applications related to fibrosis of the kidney (p. 568 ¶3-4).

Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–GUO-STEINBERG-SUNG
Claims 199 and 208-209 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug 5;9(8):e104062), Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), herein Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu, as applied to claims 199 and 208 above, and further in view of GUO (CN103665166-A, publ. 26-MAR-2014), STEINBERG (US20130315996A1; filed 18 NOV 2011; published 28 NOV 2013),  and SUNG (US20170189476A1; filed 26 MAY 2015).
With regard to the bases claims 199 and 208, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu teach or obviate a method of treating an age-related condition in a subject comprising administering to the subject a composition comprising 
In regard to claim 209, wherein the lgFc domain comprises at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 11 or 13, i.e. amino acid sequences of an IgFc domain of dog (Canis lupus familiaris) or mouse (Mus musculus), respectively (as per instant specification pp. 77-8), Rabbani teaches a viral vector comprising a nucleic acid sequence encoding a human sTGFβR2-IgFc polypeptide. Rabbani thus exemplifies prior art knowledge of a nucleotide sequence for a human IgFc gene and its encoded polypeptide and the fusion of IgFc domains to sTGFβR2 polypeptides in general. And KIM (cited above) and ELLISON teach human FGF21 variants fused to a human IgG Fc sequence(s) and that such fusions can be accomplished using known molecular biological methods, and KIM and ELLISON also indicates knowledge of the benefits of such fusion polypeptides (see, e.g. KIM [7]), as well as methods for making them ([0117] and claims 15 and 28) as knowledge and motivation for one of ordinary skill in the art.
In regard to claim 209, neither Rabbani nor ELLISON teaches compositions or methods employing a dog or mouse IgFc amino acid sequence. 
However, the Canis lupus familiaris and Mus musculus IgFc nucleotide sequences and thus the corresponding amino acid sequences were known and taught by the prior art before the EFD of the instant application.
In regard to SEQ ID NO: 11, GUO (CN103665166-A; sequence search results in IFW, 14 MAY 2021; 20210513_133658_us-16-302-865-11.rag; RESULT 1) teaches expression vectors comprising an IFN-IgFc fusion protein comprising the immunoglobulin G (IgG) Fc region polypeptide of Canis lupus familiaris that share 100% identity—which is at least 90% sequence identity—to instant SEQ ID NO: 11 (SEQ ID NO: 4, claim 4). 
In regard to instant SEQ ID NO: 13, a murine IgG2a Fc domain for use in protein fusion constructs was known and taught in the prior art; see, for example, STEINBERG (US20130315996A1) discloses SEQ ID NO 53; LENGTH: 232, (Result 1 file 20211117_100320_us-16-302-865-13.align150.rapbm); an Mus musculus Fc-domain as part of a fusion protein construct ([0125] and Fig. 9, [0166]) that shares 100% identity with instant SEQ ID NO: 13. And SUNG (US20170189476A1) discloses SEQ ID NO: 2; LENGTH 243, i.e. variant Fc region of mouse IgG2a used in a fusion protein construct to obtain an expression vector for production of a recombinant protein [0157], that shares 100% identity with instant SEQ ID NO: 13; (Result 5 in file 20211117_100320_us-16-302-865-13.align150.rapbm).
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to substitute the IgG-Fc element of Rabbani or ELLISON or KIM with the known nucleotide sequence element taught by GUO (for canine IgG-Fc) or with those disclosed by STEINBERG or SUNG (for mouse IgFc) for generating viral vector constructs encoding a canine and or mouse Fc in either a sTGFβR2-Fc or FGF21-Fc fusion polypeptide, and a practitioner would have a reasonable expectation of success in doing so as the elements would have the same Fc-fusion peptide structure and function(s) as taught in the art, such as for stabilizing the pharmacological half-life of the fusion polypeptide (see GUO, Summary of the Invention, ¶1; and KIM [7]).  

Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu–BEDI–WU–Choi–Yera
Claims 199, 203, and 214 are rejected under 35 U.S.C. 103 as being unpatentable over  Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561), Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9), Zhang (Zhang C, et al. Acta Pharmacologica Sinica. 2010 Jul;31(7):821-30), Bosch (Bosch MK, et al. PLoS One. 2014 Aug Jazwa (Jazwa A, et al. Vascular cell. 2013 Dec;5(1):1-1), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53), BEDI (US20130039911A1; filed 4 MAR 2011; published 14 FEB 2013), and WU (US20100119516A1; filed 29 OCT 2009; published 13 MAY 2010), as applied to claim 199 and 203 above, and further in view of Choi (Choi JH, et al. Molecular Brain. 2014 Dec;7(1):1-0; cited in instant specification p. 32 final paragraph) and Yero (Yero CD, et al. Vaccine. 2005 Jan 4;23(7):932-9).
In regard to base claims 199 and 203, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu teach or obviate a method of treating an age-related condition in a subject comprising administering to the subject a composition comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second nucleic acid sequence encoding an FGF21 protein or administering to the subject a first viral vector comprising a first nucleic acid sequence encoding a sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins, wherein the 3' untranslated region comprises an SV40 late poly (A).
Rabbani teaches a construct comprising a truncated SV40 late poly A as described above, however Rabbani’s truncated SV40 poly A shares only 68nts with instant SEQ ID NO: 114 (see alignment provided as NPL with this action). Thus, Rabbani–MORIN–ELLISON–KIM–Chira–Rayssac–Zhang–Bosch–Jazwa–Yata–Mehal–Xu do not teach a construct wherein the SV40 late poly (A) comprises a truncated SEQ ID NO:114.
In regard to a truncated SV40 poly(A) the instant specification discloses that Choi teaches such a construct (see specification p. 32 final ¶ “PMCID:PMC3975461”). Choi, is relevant prior art and in fact teaches use of a truncated SV40 late poly A in AAV vector constructs and provides a rationale for using such a construct in that the truncated SV40 late poly A provides efficient expression of the transgene of interest and reduces the size of the regulatory elements in the AAV vector (e.g. CW3L; Fig. 2; and p. 6 ¶2), thus obtaining two quintessential goals of vector construction in gene therapy (p. 1 ¶2; p. 2 ¶2; p. 5 ¶3; p. 6 ¶2; p. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art, before the EFD of the instant application, to substitute the SV40 (late) poly A (or even a different poly A, as demonstrated by Bosch and Choi) of, for example, Rabbani with the SV40 late poly A of Choi (or a truncation of a poly A of SEQ ID NO: 114), and a practitioner would have a reasonable expectation of success in doing so as Choi demonstrates generation of truncated SV40 late poly As with efficient regulatory capacity for AAV vector constructs.

Response to Applicant’s Arguments and Secondary Considerations
Applicant argues that:
1) none of the cited references alone or in combination teach or suggest administering any combinations of therapies, let alone the combination of sTGFβR2 and FGF21 for the treatment of an age-related condition, as claimed;
2) combined therapies demonstrate improved outcomes in a heart failure model over any single therapy evaluated;
3) claimed methods encompass unexpected results: administration of combined sTGFβR2 and FGF21 therapies generated unexpected results that clearly establish the nonobviousness of the invention according to the claims. Specifically, Davidsohn (2019) shows that the combined delivery of sTGFβR2 and FGF21 successfully treated four age-related conditions at once (obesity, type II diabetes, heart failure, and renal failure);

Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
The prior art clearly teaches co-administration of two or more proteins, or administration of one or more vector constructs delivering two or more proteins for combination treatment of diseases related to aging as demonstrated by Zhang, Bosch, and Rayssac and as Rayssac further demonstrates the reasonably expected improved outcomes by co-administering two therapeutic products simultaneously as compared to administering either product alone. Furthermore, as demonstrated by Zhang, Rayssac, co-administration of two proteins via a single vector or via multiple vectors results in outcomes that present expected biological activities of the specific transgenes expressed by such vectors. Thus, in view of the prior art cited above, a practitioner of the art would find it surprising if the gene products did not provide their associated therapeutic effects following administration of the vector(s) encoding the therapeutic compounds. The co-administration of sTGFβR2 and FGF21 in regard to specifically treating age-related conditions such as fibrosis is obviated by combination of two proteins each known to have therapeutic effects in treating the same or similar conditions. The applicant argues that treatment of four age-related conditions were surprisingly achieved following administration sTGFβR2 and FGF21 together. However, this argument is not commensurate in scope with independent claim 199 nor with dependent claim 212 that merely require treatment of an age-related condition. Furthermore, as each of these proteins is taught in the prior art to be effective in treating some or all of the aforementioned conditions (for example, MORIN teaches (as does KIM, see abstract and related sections) methods of treating type I and type II diabetes and obesity with compositions comprising FGF21 polypeptide [15]  and points to many other fibrotic related diseases, including heart and kidney fibrosis, heart failure, kidney/renal failure, diabetic kidney disease and others; see for example, [129]-[130] and claims 47 and 65- 66) thus suggesting the potential of administering FGF21 as a therapeutic for numerous conditions that may be present in a single patient population and successfully 
Possible Allowable Subject Matter
In regard to instant SEQ ID NO: 8 (instant claim 207), a dog sTGFβR2 (p. 77 of instant specification), the prior art does not teach or fairly suggest the amino acid sequence of a dog/canine TGFβR2 or a soluble extracellular domain construct of TGFβR2, i.e. a dog/canine sTGFβR2; see sequence search result in IFW (for example, file 20211117_100320_us-16-302-865-8.align150.rapbm, Result 2 which discloses rabbit TGFβR2 that shares only 73% identity with instant SEQ ID NO: 8). This finding is in accordance with the possible allowable subject matter cited in the prior Office action, filed on 4 JUN 2021:  SEQ ID NO: 5 (claim 207) is a nucleotide sequence encoding a Canis species sTGFβR2 gene with a mouse/human secretion signal, and appears free of the prior art. The sequence search results (see IFW, search results filed 14 MAY 2021) indicate unique residues outside the mouse/human secretion signal sequence and indicate the closest sequences in the prior art share only 77% identity and 84% local similarity to instant SEQ ID NO: 5.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Renaud-Gabardos (Renaud-Gabardos, E., et al. World Journal of Experimental Medicine, 5(1), 11–20) teaches effective approaches for gene therapy with monocistronic vectors and bi/multicistronic vectors utilizing AAV/IRES constructs and IRES-based viral and non-viral vectors have been used successfully in preclinical and clinical assays of combined gene .

Conclusion
	Claims 199-214 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                 
/KEVIN K HILL/Primary Examiner, Art Unit 1633